    Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 1 of 8 PageID #:256




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

 Tyler Trexler,

                    Plaintiff,
                                                Case No. 3:20-cv-50113
        v.
                                                Honorable Iain D. Johnston
 City of Belvidere and Brandon Parker,

                    Defendants.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Tyler Trexler (“Trexler”) brings this action against Officer Brandon

Parker and the City of Belvidere pursuant to 42 U.S.C. § 1983 and Illinois state

law. Dkt. 1, ¶ 1. Although Defendant Parker has answered the complaint, dkt. 19,

Defendant City of Belvidere (“the City”) has moved to dismiss the claim against it

for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), dkt. 20, at

1. For the reasons below, the motion to dismiss [20] is denied.

I. Analysis

      On a motion to dismiss, the Court must accept all “well-pleaded facts as true

and draw all reasonable inferences” in Trexler’s favor. Calderone v. City of Chicago,

979 F.3d 1156 (7th Cir. 2020). Conclusory allegations, mere speculation, and

“formulaic” recitations of the elements of a claim are not good enough. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Instead, the claim must be plausible on

its face, such that—after taking the allegations as true—the Court can “draw the




                                           1
    Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 2 of 8 PageID #:257




reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

       A. Factual Allegations

       As the Court must do on a motion to dismiss, the facts are taken from the

complaint. Just after midnight on August 9, 2018, Trexler and his girlfriend were

walking on Logan Avenue in Belvidere, Illinois. Dkt. 1, ¶ 8. Defendant Parker, an

on-duty police officer with the Belvidere Police Department, stopped Trexler to

investigate whether Trexler was underage and out after curfew. Id. ¶¶ 10–13.

Officer Parker approached Trexler in an aggressive manner and kicked him. Id. at

12, 16. Trexler fell to the ground and Parker instructed his K-9 partner, Monti, to

attack Trexler—Monti complied, biting Trexler repeatedly. Id. ¶¶ 17–21. As a

result, Trexler suffered numerous injuries and required medical attention. Id. ¶ 29.

       Trexler “screamed for help and yelled that he was not resisting.” Id. ¶ 21. He

alleges that he did not threaten Officer Parker, did not attempt to attack Parker,

and did not attempt to flee. Id. ¶ 19. Still, Parker arrested Trexler for felony

aggravated battery to a police officer, resisting a peace officer, obstructing a police

officer, and possession of a controlled substance. Id. ¶ 25. Trexler pleaded guilty to

aggravated obstruction. Id. ¶ 27.

       Officer Parker is not a stranger to these situations. Trexler alleges that the

percentage of Officer Parker’s “routine” arrests that result in charges of resisting

arrest is one of the highest. 1 Id. ¶ 39. Furthermore, Officer Parker has allegedly


1Although the complaint does not clarify, the Court takes the reasonable inference that it means
“highest” in the City’s police department.

                                                 2
    Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 3 of 8 PageID #:258




been “named in about fifty percent of all lawsuits against members of the Belvidere

Police Department alleging excessive force.” Id. Critical to the Monell claim, Trexler

alleges that Officer Parker’s actions were taken “pursuant to, and as a result of, one

or more of the [below] de facto practices, policies and customs of the City of

Belvidere, the Belvidere Police Department, and its police officers.

      Trexler alleges that the City has the following practices, policies, and

customs:

      a. arbitrary use of excessive force against suspects, arrestees, detainees
      and other civilians,

      b. preparing false and incomplete police reports, and/or not preparing
      police reports, to cover up police misconduct including unconstitutional
      searches and seizures,

      c. filing false charges and pursuing baseless prosecutions in order to
      protect police officers from claims of improper conduct and avoid
      liability,

      d. a code of silence in which police officers fail to report police
      misconduct,

      e. applying this code of silence in that police officers either remain silent
      or give false and misleading information during trials and official
      investigations to cover up misconduct,

      f. failing to adequately train, supervise and discipline police officers in
      the categories and fields of police work addressed above,

      g. failing to adequately investigate citizen complaints against police
      officers,

      h. failing to adequately discipline police officers for misconduct.

      Id. ¶ 38. Trexler further alleges that the City—the Mayor, the City Council,

or the Police Department—is responsible for such policies, practices, and customs,



                                           3
    Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 4 of 8 PageID #:259




and that “[b]y their inaction and failure to correct the above-described” allegations,

the City has “tacitly approve[d] and thus indirectly authorize[d] the type of

misconduct” alleged in this action. Id. ¶¶ 40, 43.

       B. Monell Claim

       Trexler brings a policy-based claim against the City under Monell v. Dep’t of

Soc. Servs., 436 U.S. 658 (1978). To establish Monell liability for constitutional

violations, a plaintiff must show the existence of an official policy or custom “that

not only causes but is the ‘moving force’ behind the deprivation of constitutional

rights.” Teesdale v. City of Chicago, 690 F.3d 829, 833 (7th Cir. 2012) (quoting

Estate of Sims v. Cty. of Bureau, 506 F.3d 509, 514 (7th Cir. 2007)). A plaintiff can

allege this causal requirement in one of three ways: (1) by alleging that an actual

official policy exists, (2) by alleging a widespread practice or custom, or (3) by

alleging a deliberate act from an employee with final policy-making authority. Id. at

834.

       Here, the City argues that Trexler’s allegations “largely amount to a recital of

the elements of a Monell claim supported by conclusory statements that are wholly

devoid of any factual support.” The City is partially correct in that some of the

allegations in Trexler’s complaint are conclusory and some allegations do merely

restate the elements of a Monell claim. But Trexler still alleges facts that—if taken

as true—provide the Court with a reasonable inference that the City would be liable

under Monell.




                                            4
    Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 5 of 8 PageID #:260




      The most applicable of the three Monell variations seems to be the second; a

widespread practice or custom. Trexler alleges that Officer Parker “has one of the

highest percentage[s] of ‘routine’ arrests that result in charges of resisting arrest

being added to the original charge.” Dkt. 1, ¶ 39. That is alarming, if true, on its

own. Trexler continues. He further alleges that Officer Parker “has also been named

in about fifty percent of all lawsuits against members of the Belvidere Police

Department alleging excessive force.” Id. Again, if true, that allegation is powerful.

It creates the reasonable inference that the City was aware of Officer Parker’s

practice of excessive force and either condoned it or ignored it by continuing to allow

Officer Parker to continue to serve and protect the public as an officer of the law.

      Trexler includes several other allegations specific to the City. They include

allegations of false and incomplete police reports, police misconduct cover-ups, the

filing of false charges, a code of silence to protect fellow officers, misleading

testimony and potential perjury on the part of police officers, and failures to

adequately investigate and discipline police misconduct—among other concerning

allegations. Id. ¶ 38. To be sure, these allegations fail to include specific instances of

these concerning issues being perpetrated. But when combined with the allegations

specific to Mr. Trexler and the allegations of widespread alleged misconduct on the

part of Officer Parker against many members of the community, these allegations

easily defeat the City’s motion to dismiss.

      The allegations about Officer Parker’s history of routine arrests escalating to

resisting arrest charges combined with his alarmingly high history of excessive



                                              5
     Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 6 of 8 PageID #:261




force litigation creates a reasonable inference that the City was aware and allowed

the problem to continue. Such tacit acceptance of Officer Parker’s actions means

that the City’s inaction is the moving force behind the alleged constitutional

violation. 2

        The Court notes that Belvidere, Illinois, is not a megalopolis. It is a

municipality of about 25,000 souls—at least that is what the sign says. The

reasonable inference is that the City possesses a relatively small police department.

So, the reasonable inference, which this Court must draw in favor of Trexler, is that

those in his chain of command, as well as the final policy makers, know about

Officer Parker’s history. Whether discovery ultimately supports this reasonable

inference awaits another day.

        In reply, the City cites to Strauss v. City of Chicago, 760 F.2d 765, 767 (7th

Cir. 1985) for the proposition that bare allegations of customs or policy are not

sufficient. Initially, the Court pauses to reflect on the City’s citation to Strauss in its

reply brief. As shown below, the Court does not need to determine whether Strauss

is good law. But a legion of cases questions the validity of Strauss. See, e.g.,

McDonald v. Obaisi, No. 16-CV-5417, 2017 U.S. Dist. LEXIS 148487, at *9-10 (N.D.

Ill. Sept. 13, 2017). Surprisingly, at least to this Court, there are some district

courts in the Seventh Circuit that still rely upon Strauss. See, e.g., Jaroscak v.

Times of Northwest Ind., No. 2:17-cv-91, 2017 U.S. Dist. LEXIS 174653, at *13-14


2To be clear, the City cannot be liable under Monell for the actions of Officer Parker directly—under
a theory of respondeat superior. Rather, it is liable for its own actions. Monell v. Dep’t of Soc. Sers.,
436 U.S. 658, 691 (1978) Here, that action is the alleged creation of a de facto policy of ignoring a
pattern of constitutional violations and, therefore, tacitly approving them.

                                                    6
    Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 7 of 8 PageID #:262




(N.D. Ind. Oct. 23, 2017). Like the Dead Person in Monty Python and the Holy Grail,

Strauss may not be dead yet, but it’s just a matter of time before the cart master

hits it on the head. http://montypython.50webs.com/scripts/Holy_Grail/Scene2.htm.

If Strauss is the best case a defendant can offer up, it should probably re-think its

motion.

      But, regardless of whether Strauss is still good law, the City’s argument

misses the mark. Trexler’s allegations are more than bare allegations. In Strauss,

the Seventh Circuit explained that the plaintiff had only alleged facts “related to his

arrest.” Id. The court continued, “Nothing in the complaint suggests that the

incident was other than an isolated one unrelated to municipal policy.” Id. That

statement is precisely why Trexler’s allegations exceed the minimum requirements.

He has alleged more than an isolated incident. Although he has not alleged specific

other people involved in those incidents, Trexler’s allegations—and their reasonable

inferences—paint a picture of a police officer with such a history of excessive force

that the City would have known of his actions and that the City’s de facto policy

was to either ignore Officer Parker’s conduct or tacitly approve it.

      C. Indemnification

      The City next moves the Court to dismiss count IV, which is a claim for

indemnification under the Illinois Indemnity Act, 740 Ill. Comp. Stat. 10/9-102. Dkt.

20, at 7. The City contends that such claim is barred by a one-year statute of

limitations that began to run on August 9, 2018—the day of the alleged encounter

with Officer Parker. Id. Trexler responds that indemnification is not an



                                           7
    Case: 3:20-cv-50113 Document #: 50 Filed: 01/25/21 Page 8 of 8 PageID #:263




independent claim but is attached to the underlying § 1983 claim, and the

limitations period, therefore, has not begun. Dkt. 26, at 8. Here, Trexler is correct.

As other courts in this district have noted, “The statute of limitations for an

indemnity claim, however, does not begin to accrue until judgment has been entered

against the employee.” Holliman v. Cook Cty., No. 15 C 9050, 2016 U.S. Dist. LEXIS

120279, at *10 (N.D. Ill. Sept. 6, 2016) (citing Esparza v. Dart, No. 14-CV-1390,

2014 U.S. Dist. LEXIS 155944, at *6–7 (N.D. Ill. Nov. 4, 2014)). Therefore, because

no judgment has been entered in this action, the statute of limitations on any

indemnification claim has not started and the claim is not time barred.

II. Conclusion

      Because Trexler’s allegations are sufficient and because the statute of

limitations on the indemnification issue has not begun, the City’s motion to dismiss

[20] is denied. The City must answer the complaint by February 12, 2021.




Date: January 25, 2021

                                                         ___________________________
                                                          Honorable Iain D. Johnston
                                                         United States District Judge
                                                           Northern District of Illinois
                                                                    Western Division




                                           8
